United States Court of Appeals
                             For the First Circuit

No. 07-2277

                            UNITED STATES OF AMERICA,

                                        Appellee,

                                            v.

                            RAFAEL A. GONZÁLEZ-VÉLEZ,

                                  Defendant, Appellant.




                                    ERRATA SHEET


       The opinion of this Court issued on November 25, 2009, is amended as follows:

      On the coversheet, replace "November ##, 2009" with "November 25, 2009"